Name: 87/261/EEC: Commission Decision of 30 April 1987 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1987-05-12

 Avis juridique important|31987D026187/261/EEC: Commission Decision of 30 April 1987 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community Official Journal L 123 , 12/05/1987 P. 0010 - 0011*****COMMISSION DECISION of 30 April 1987 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community (87/261/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 (1) thereof, Whereas a list of establishments in Brazil, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 87/119/EEC (3); Whereas a Community on-the-spot visit to meat product establishments in Brazil revealed that the level of hygiene in one establishment has altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 87/119/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 April 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 49, 18. 2. 1987, p. 37. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // SIF 7 // Swift Armour SA IndÃ ºstria e ComÃ ©rcio // Santana do Livramento, Rio Grande do Sul // SIF 10 // FrigorÃ ­fico Bordon SA // SÃ £o Paulo, SÃ £o Paulo // SIF 76 // SA FrigorÃ ­fico Anglo // Barretos, SÃ £o Paulo // SIF 381 // FrigorÃ ­fico Kaiowa SA // Guarulhos, SÃ £o Paulo // SIF 385 // FrigorÃ ­fico Mouran SA // Andradina, SÃ £o Paulo // SIF 736 // Sola SA IndÃ ºstrias AlimentÃ ­cias // TrÃ ªs Rios, Rio de Janeiro // SIF 1676 // Swift Armour SA IndÃ ºstria e ComÃ ©rcio // UberlÃ ¢ndia, Minas Gerais // SIF 2015 // Sadia Oeste SA IndÃ ºstria e ComÃ ©rcio // VÃ ¡rzea Grande, Mato Grosso // SIF 2023 // FrigorÃ ­fico Quatro Rios SA // Votuporanga, SÃ £o Paulo // // //